Name: 98/464/EC: Commission Decision of 20 July 1998 terminating the anti-dumping and anti-subsidy proceedings concerning imports of certain woven glass fibre fabric originating in Taiwan (notified under document number C(1998) 2154)
 Type: Decision
 Subject Matter: leather and textile industries;  competition;  chemistry;  trade;  Asia and Oceania
 Date Published: 1998-07-21

 Avis juridique important|31998D046498/464/EC: Commission Decision of 20 July 1998 terminating the anti-dumping and anti-subsidy proceedings concerning imports of certain woven glass fibre fabric originating in Taiwan (notified under document number C(1998) 2154) Official Journal L 203 , 21/07/1998 P. 0027 - 0028COMMISSION DECISION of 20 July 1998 terminating the anti-dumping and anti-subsidy proceedings concerning imports of certain woven glass fibre fabric originating in Taiwan (notified under document number C(1998) 2154) (98/464/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as last amended by Regulation (EC) No 905/98 (2), and in particular Article 9 thereof,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community (3), and in particular Article 14 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE (1) On 20 October 1997, the Commission received complaints concerning alleged injurious dumping and injurious subsidisation in respect of imports of certain woven glass fibre fabric originating in Taiwan.(2) Both complaints were lodged by Euratex (European Apparel and Textile Organisation), on behalf of all producers of certain woven glass fibre fabric in the Community.(3) These complaints contained evidence of dumping and subsidisation, and of material injury resulting therefrom, considered sufficient to justify the initiation of both an anti-dumping and an anti-subsidy proceeding.(4) The Commission, after consultation, accordingly announced in two separate notices published in the Official Journal of the European Communities (4) the initiation of anti-dumping and anti-subsidy proceedings concerning imports of certain woven glass fibre fabric, currently classifiable under CN codes ex 7019 52 00 and ex 7019 59 10 and originating in Taiwan.(5) The Commission officially advised the exporters, the importers, the upstream suppliers of glass fibre fabric, the downstream industrial users of woven glass fibre fabric known to be concerned, the representatives of the exporting country and the complainant Community producers. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notices of initiation.B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDINGS (6) By letter of 4 June 1998 to the Commission, Euratex formally withdrew its anti-dumping and anti-subsidy complaints concerning imports of certain woven glass fibre fabric originating in Taiwan.(7) In accordance with Article 9 of Council Regulation (EC) No 384/96 and Article 14 of Council Regulation No 2026/97, when the complainant withdraws its complaint the proceeding may be terminated unless such termination would not be in the Community interest. The Commission considered that the present investigations have not brought to light any considerations of Community interest which would be against the termination of the proceedings.(8) Interested parties were informed that, under these circumstances, the Commission intended to terminate the anti-dumping and anti-subsidy proceedings, and were given the opportunity to comment. None raised any objection.(9) Therefore, it was concluded that the anti-dumping and the anti-subsidy proceedings concerning imports of certain woven glass fibre fabric originating in Taiwan, should be terminated without the imposition of protective measures,HAS DECIDED AS FOLLOWS:Sole Article The anti-dumping and the anti-subsidy proceedings concerning imports of certain woven glass fibre fabric originating in Taiwan are hereby terminated.Done at Brussels, 20 July 1998.For the CommissionLeon BRITTANVice-President(1) OJ L 56, 6. 3. 1996, p. 1.(2) OJ L 128, 30. 4. 1998, p. 18.(3) OJ L 288, 21. 10. 1997, p. 1.(4) OJ C 366, 4. 12. 1997, p. 3 and 4.